Reversed and Remanded and Majority and Concurring Opinions filed May 18,
2006








 
Reversed and Remanded and Majority and Concurring Opinions filed May 18,
2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00325
____________
 
GERBRILE DWAYNE
DAVIS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 178th
District Court
Harris County, Texas
Trial Court Cause No. 993589
 

 
C O N C U R R I N G   O P I N I O N 




I agree with the majority that the trial court abused
its discretion by requiring appellant to wear handcuffs without finding a
reason specific to appellant and that this constituted harmful error.  However, I respectfully disagree with the
majority=s legal
sufficiency analysis.  Instead of finding
the evidence to be legally sufficient under the law of parties, I would find
the evidence to be legally sufficient to support appellant=s conviction as a
principal.  Rubio testified that she saw
only one perpetrator and she identified appellant at trial.  Appellant admitted that he was present during
the robbery and that he owned the knife. 
He also was seen driving the complainant=s van.  Viewing the evidence in the light most
favorable to the verdict, I believe that the jury could have found beyond a
reasonable doubt that appellant committed the offense as a principal. 
Examining the sufficiency of the evidence with regard
to appellant=s conviction as a party takes into account
appellant=s own self-serving testimony, intended as
exonerating, and contorts it into incriminating evidence.  This analysis seems to me to violate the
spirit, if not the letter, of the legal sufficiency standard of review.  Therefore, I respectfully concur.
 
 
/s/      Adele
Hedges
Chief Justice
 
 
 
 
Judgment
rendered and Majority and Opinions filed May 18, 2006. (Yates, J. majority.)
Panel
consists of Chief Justice Hedges and Justices Yates and Guzman.
Publish
C Tex. R. App. P. 47.2(b).